                 Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 1 of 9




 1 ERIKA HEATH (SBN 304683)
   (erika@duckworthpeters.com)
 2
   DUCKWORTH & PETERS LLP
 3 369 Pine Street, Suite 410
   San Francisco, CA 94104
 4 Telephone Number: (415) 433-0333
   Facsimile Number: (415) 449-6556
 5

 6 Attorneys for Plaintiff
   NELIDA PRADO
 7

 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11     NELIDA PRADO,                                      Civil Action No. 3:19-cv-6849

12               Plaintiff,                               COMPLAINT
13     v.                                                 DEMAND FOR JURY TRIAL
14
       TRANS UNION, LLC;                                  (1) 15 U.S.C. § 1681 et seq.
15                                                        (2) Cal. Civil Code § 1785.14(b)
                 Defendant.
16

17

18          Plaintiff NELIDA PRADO brings this action for damages against Defendant TRANS

19 UNION, LLC, for violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

20 (“FCRA”), and the California Consumer Credit Reporting Agencies Act, Cal. Civ. Code §

21 1785.1 et seq. (“CCRAA”).

22                                     JURISDICTION AND VENUE

23          1.        The Court has jurisdiction over this matter based upon 28 U.S.C. § 1331 and 15

24 U.S.C. § 1681p.

25          2.        Venue is proper in the Northern District of California because a substantial part of

26 the events giving rise to the claims occurred within the district. See 28 U.S.C. § 1391(b)(1).

27

28                                                   -1-
                                                  COMPLAINT
                 Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 2 of 9




 1          3.      Pursuant to Local Rule 3-2(c) and (d), this action should be assigned to the San

 2 Francisco/Oakland Division of this Court because a substantial part of the events or omissions

 3 which gave rise to this lawsuit occurred in San Mateo County.

 4                                                 PARTIES

 5          4.      Plaintiff NELIDA PRADO is an adult individual residing in San Mateo County,

 6 California, and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c) and Cal. Civ.

 7 Code § 1785.3(b).

 8          5.      Defendant TRANS UNION, LLC (“TRANS UNION”) is a “person,” as that

 9 term is defined by 15 U.S.C. § 1681a(b) and Cal. Civ. Code § 1785.3(j). Defendant TRANS

10 UNION is also a “consumer reporting agency” and “consumer credit reporting agency,” as those

11 terms are defined by 15 U.S.C. § 1681a(f), and Cal. Civ. Code § 1785.3(d), respectively.

12 Defendant is authorized to do business in the State of California, has substantial contacts in this

13 District, and is headquartered at 555 W. Adams Street, Chicago, Illinois 60661.

14                                     FACTUAL BACKGROUND
                                     Trans Union and the “Mixed File”
15
            6.      The FCRA requires that credit reporting agencies such as TRANS UNION, in
16
     preparing a credit report, to “follow reasonable procedures to assure maximum possible accuracy
17
     of the information” in the report. 15 U.S.C. § 1681e(b).
18
            7.      The FCRA requires that upon receiving notice from a consumer that the consumer
19
     disputes the accuracy or completeness of any item of information in the consumer’s file, TRANS
20
     UNION follow specific requirements, including:
21
                 a. conduct a reasonable reinvestigation of the disputed information to determine if
22
                    the information is accurate;
23
                 b. notify the source of the information of the dispute within five days;
24
                 c. provide the source with all relevant information received from the consumer;
25
                 d. review and consider all relevant information provided by the consumer in
26
                    conducting the reinvestigation;
27

28                                                    -2-
                                                   COMPLAINT
                 Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 3 of 9




 1                e. delete or modify information that is found to be inaccurate or incomplete, or that

 2                   cannot be verified;

 3                f. complete the reinvestigation within 30 days; and

 4                g. send the consumer written results of the reinvestigation and a credit report that is

 5                   based on the consumer’s file as that file is revised as a result of the

 6                   reinvestigation. 15 U.S.C. § 1681i(a).

 7          8.       The FCRA requires that TRANS UNION provide a description of the

 8 reinvestigation procedure used to determine the accuracy and completeness of the disputed

 9 information if requested by a consumer. 15 U.S.C. § 1681i(a)(7).

10          9.       The FCRA requires that upon request of a consumer, TRANS UNION provide the

11 consumer with all information in the consumer’s file at the time of the request. 15 U.S.C. §

12 1681g(a).

13          10.      The FCRA provides that TRANS UNION may only furnish a credit report to a

14 person “which it has reason to believe … intends to use the information in connection with a

15 credit transaction involving the consumer on whom the information is to be furnished.” 15

16 U.S.C. § 1681b(a).

17          11.      The policies and procedures of TRANS UNION do not ensure compliance with

18 these provisions of the FCRA.

19          12.      A major problem in the credit reporting industry is the “mixed file.” A mixed file

20 is placing information belonging to one consumer into the file or credit report of a different

21 consumer. In some cases, the two consumers are merged together so there is one file for both

22 consumers.

23          13.      Credit reporting agencies’ procedures for matching consumer information to a

24 consumer file regularly result in the mixing of one consumer with another.

25          14.      Mixed files create a false description of a consumer’s credit history. Further,

26 mixed files result in the consumer not obtaining credit or other benefits of our economy.

27

28                                                   -3-
                                                  COMPLAINT
               Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 4 of 9




 1          15.     Consumers with mixed files often have their confidential personal and financial

 2 information wrongfully disclosed when the other consumer is seeking credit, and have their

 3 confidential information disclosed to the other person. This violates the consumer’s privacy and

 4 also greatly increases their risk of identity theft.

 5          16.     Mixed files are not a new phenomenon. Credit reporting agencies have been

 6 aware of mixed files for more than 35 years. See Thompson v. San Antonio Retail Merchants

 7 Ass’n, 682 F.2d 509 (5th Cir. 1982).

 8          17.     Mixed files occur despite the fact that every consumer has unique personal

 9 identifying information, such as a Social Security number. That is so because the credit reporting

10 agencies’ matching logic allows information to be included in a consumer’s file even when the

11 Social Security number reported with the information is different than the Social Security

12 number on the consumer’s file.

13          18.     TRANS UNION knows its matching procedures are causing inaccurate credit

14 reports and mixed files.

15          19.     In the 1990’s, the Federal Trade Commission (“FTC”) filed a lawsuit against

16 Equifax, TRANS UNION and Experian’s predecessor TRW because of their failure to comply

17 with the FCRA, including the mixing of consumers’ files.

18          20.     In the 1990’s, the Attorneys General of a number of states filed a lawsuit against

19 Equifax, TRANS UNION and Experian’s predecessor TRW because of their failure to comply

20 with the FCRA including the mixing of consumers’ files.

21          21.     In 1992, TRANS UNION signed a Consent Order with the Attorneys General of

22 17 states, and agreed to take specific steps to prevent the occurrence of mixed files and to adopt

23 procedures designed specifically to reinvestigate consumer disputes resulting from mixed files.

24 For example, procedures during the reinvestigation process include: assigning mixed file cases to

25 Senior Investigators who, as appropriate, must pull all files related to the consumer, fully verify

26 disputed information, make any changes, deletions or additions to correct the file and resolve the

27

28                                                  -4-
                                                 COMPLAINT
                Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 5 of 9




 1 dispute, and prepare a summary of the problem to be filed with another department for corrective

 2 action.

 3           22.    Credit reporting agencies continue to repeatedly mix consumers’ files despite their

 4 agreements with the FTC and State Attorneys General, and hundreds of lawsuits filed against

 5 them by consumers whose files have been mixed.

 6           23.    Over the last twenty-five years, TRANS UNION has been sued many hundreds of

 7 times by consumers whose files were mixed with a different consumer by TRANS UNION.

 8           24.    Despite federal law, Congressional mandates, federal and state government

 9 enforcement actions, thousands of consumer complaints, and many hundreds of consumer

10 lawsuits, TRANS UNION’s mixed files remain a significant problem for consumers, including

11 Plaintiff.

12           25.    The credit reporting agencies’ sale of consumers’ most private and sensitive

13 personal and financial information results in billions of dollars in revenue annually.

14           26.    TRANS UNION’s 2018 annual report showed a steady increase in revenue each

15 quarter with a total reported revenue of approximately $2.3 billion for the year of 2018. See

16 https://investors.transunion.com/~/media/Files/T/Transunion-IR/annual-reports/2018/annual-

17 report-2018.pdf (p. 123, last visited Oct. 15, 2019).

18                                     FACTUAL BACKGROUND

19           27.    Starting on October 26, 2017, TRANS UNION provided Plaintiff with copies of

20 her credit files. Plaintiff learned that TRANS UNION had prepared a credit report on her that

21 contained her sister’s credit accounts, her sister’s date of birth, her sister’s addresses, and even

22 her sister’s name listed as an alias for her. TRANS UNION had mixed her file with her sister’s

23 file although they have different names, different dates of birth, different social security numbers

24 and different addresses.

25           28.    Plaintiff also learned that she had multiple credit files with TRANS UNION.

26           29.    Plaintiff notified TRANS UNION of the inaccurate information on her report.

27

28                                                  -5-
                                                 COMPLAINT
               Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 6 of 9




 1          30.     TRANS UNION did not correct all the inaccurate information and properly

 2 respond to Plaintiff’s disputes. As of today, TRANS UNION has still not corrected all the

 3 incorrect information on Plaintiff’s report, despite her multiple disputes.

 4          31.     TRANS UNION failed to provide Plaintiff with all the information in her file

 5 despite her requests.

 6          32.     TRANS UNION’s failures to comply with the FCRA were willful and reckless in

 7 that TRANS UNION mixed Plaintiff’s file despite knowing its procedures resulted in mixed files

 8 and agreeing that it would change those procedures but failing to do so, having notice that it was

 9 continuing to mix files through hundreds of lawsuits, being found to have willfully violated the

10 FCRA but refusing to change its procedures to comply with the FCRA.

11          33.     TRANS UNION’s failures to comply with the FCRA have caused substantial

12 harm to Plaintiff, including but not limited to damage to reputation, economic loss, reduced

13 creditworthiness, invasion of privacy, interference with her normal and usual activities, mental

14 anguish and emotional distress.

15                                     FIRST CAUSE OF ACTION
                                         Fair Credit Reporting Act
16                                      15 U.S.C. §§ 1681e(b), 1681i
17          34.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
18 as though fully set forth herein.

19          35.     The above-referenced reports are “consumer reports” within the meaning of 15
20 U.S.C. § 1681a(d).

21          36.     TRANS UNION negligently and/or willfully failed to comply with 15 U.S.C. §
22 1681e(b) by failing to follow reasonable procedures to assure maximum possible accuracy of the

23 consumer reports it prepared regarding Plaintiff.

24          37.     TRANS UNION negligently and/or willfully failed to comply with 15 U.S.C. §
25 1681g by failing to provide Plaintiff with all the information in her file at the time of the request.

26          38.     TRANS UNION negligently and/or willfully failed to comply with the procedures
27 in 15 U.S.C. § 1681i in regard to Plaintiff’s disputes.

28                                                  -6-
                                                 COMPLAINT
               Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 7 of 9




 1          39.     Pursuant to 15 U.S.C. §§ 1681n and o, TRANS UNION is liable to Plaintiff for

 2 actual damages, punitive damages, attorney’s fees, costs, as well as such further relief as may be

 3 permitted by law.

 4                                  SECOND CAUSE OF ACTION
                                 California Credit Reporting Agencies Act
 5                                Cal. Civil Code §§ 1785.14(b), 1785.16
 6          40.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
 7 as though fully set forth herein.

 8          41.     The above-referenced reports are “consumer credit reports” within the meaning of
 9 Cal. Civ. Code § 1785.3(c).

10          42.     TRANS UNION negligently and/or willfully failed to comply with Cal. Civ. Code
11 § 1785.10 by failing to provide Plaintiff with all the information in her file at the time of the

12 request.

13          43.     TRANS UNION negligently and/or willfully failed to comply with Cal. Civ. Code
14 § 1785.14(b) by failing to follow reasonable procedures to assure maximum possible accuracy of

15 the information in the credit reports it prepared regarding Plaintiff.

16          44.     TRANS UNION negligently and/or willfully failed to comply with the procedures
17 in Cal. Civ. Code § 1785.16 in response to Plaintiff’s disputes.

18          45.     Plaintiff has suffered damages as a result of TRANS UNION’s violations of the
19 CCRAA.

20          46.     Pursuant to Cal. Civ. Code § 1785.31, TRANS UNION is liable to Plaintiff for (1)
21 actual damages, including court costs, loss of wages, attorneys’ fees and pain and suffering; (2)

22 punitive damages of not less than $100 nor more than $5,000 for each violation; (3) injunctive

23 relief; (4) court costs and attorneys’ fees; and (5) any other relief that the Court deems proper.

24

25 WHEREFORE, Plaintiff, NELIDA PRADO, prays for judgment against Defendant as follows:

26
        (a) Actual damages in an amount to be determined at trial;
27      (b) Punitive damages in an amount to be determined at trial;
28                                                  -7-
                                                 COMPLAINT
              Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 8 of 9



        (c) Attorney’s fees, costs, and expenses; and
 1
        (d) Such other and further relief as is just and proper under the circumstances.
 2

 3

 4
     Dated: October 21, 2019                      DUCKWORTH & PETERS LLP
 5
                                                  /s/ Erika Heath_____________
 6                                                Erika A. Heath
                                                  DUCKWORTH & PETERS LLP
 7                                                369 Pine Street, Suite 410
                                                  San Francisco, CA 94104
 8
                                                  Telephone: (415) 433-0333
 9                                                Facsimile: (415) 449-6556
                                                  erika@duckworthpeters.com
10

11                                                Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -8-
                                               COMPLAINT
             Case 4:19-cv-06849-JSW Document 1 Filed 10/21/19 Page 9 of 9



                                    DEMAND FOR JURY TRIAL
 1
          Plaintiff hereby demands a trial by jury of each and every cause of action so triable.
 2

 3 Dated: October 21, 2019                      DUCKWORTH & PETERS LLP
 4

 5
                                                /s/ Erika Heath
 6                                              Erika A. Heath
                                                Attorney for Plaintiff
 7                                              NELIDA PRADO
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               -9-
                                              COMPLAINT
